ACCEPTED
                                                                                                                                                        03-14-00706-CV
                                                                                                                                                               4640234
                                                                                                                                              THIRD COURT OF APPEALS
                                                                                                                                                         AUSTIN, TEXAS
                                                                                                                                                   3/25/2015 2:37:08 PM
                                                                                                                                                      JEFFREY D. KYLE
                                                                                                                                                                 CLERK




                                                                                                                       FILED IN
                                                                                                                3rd COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                                3/25/2015 2:37:08 PM
                                                        March 25, 2015                                            JEFFREY D. KYLE
                                                                                                                        Clerk


Jeffrey D. Kyle, Clerk of the Court                                                                e-Filing
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2547

      Re: 03-14-00706-CV; Entergy Texas, Inc. v. Public Utility Commission of
          Texas, et al.

Dear Mr. Kyle:

As counsel for State of Texas’ Agencies and Institutions of Higher Education (State
Agencies). I am writing in response to the Court’s March 24, 2015, letter regarding
oral argument. I will be arguing on behalf of State Agencies and am available on
the afternoon of May 20, 2015 at the time and date set by the Court for argument.

                                       Respectfully submitted,



                                       By: /s/ Sara R. Hammond
                                          Katherine H. Farrell
                                          State Bar No. 24032396
                                          Sara R. Hammond
                                          State Bar No. 24081003
                                          Assistant Attorneys General
                                          OFFICE OF THE TEXAS ATTORNEY GENERAL
                                          Administrative Law Division
                                          P.O. Box 12548
                                          Austin, Texas 78711
                                          Telephone: (512) 475-4173
                                          Facsimile: (512) 320-0167
                                          E-mail: katherine.farrell@texasattorneygeneral.gov
                                                      sara.hammond@texasattorneygeneral.gov

       P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov
                          CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the Letter to the Clerk of the Third
Court of Appeals was transmitted by electronic filing on the 25th day of March, to
the parties of record as listed below:
                                          /s/ Sara R. Hammond
                                          Sara R. Hammond
                                          Assistant Attorney General



 ENTERGY TEXAS, INC.,                    John F. Williams
                                         Marnie A. McCormick
 Appellant                               DUGGINS WREN MANN & ROMERO, LLP
                                         One American Center
                                         600 Congress Suite 1900
                                         Austin, Texas 78767
                                         Telephone: (512) 744-9300
                                         Facsimile: (512) 744-9399
                                         jwilliams@dwmrlaw.com
                                         mmccormick@dwmrlaw.com


 OFFICE OF PUBLIC                        Ross Henderson
 UTILITY COUNSEL,                        Assistant Public Counsel
                                         OFFICE OF PUBLIC UTILITY COUNSEL
 Appellee                                1701 N. Congress Avenue
                                         Suite 9-180
                                         P.O. Box 12397
                                         Austin, Texas 78711-2397
                                         Telephone: (512) 936-7500
                                         Facsimile: (512) 936-7525 or 936-7520
                                         ross.henderson@opuc.texas.gov
PUBLIC UTILITY      Elizabeth Sterling
COMMISSION          Assistant Attorney General
OF TEXAS,           OFFICE OF THE ATTORNEY GENERAL
                    Environmental Protection Division
Appellee            P.O. Box 12548, Capitol Station
                    Austin, Texas 78711-2548
                    Telephone: (512) 475-4152
                    Facsimile: (512) 320-0911
                    Elizabeth.Sterling@texasattorneygeneral.gov

TEXAS INDUSTRIAL    Rex D. Van Middlesworth
ENERGY CONSUMERS,   Benjamin Hallmark
                    THOMPSON KNIGHT, LLP
Appellee            98 San Jacinto Blvd, Ste. 1900
                    Austin, Texas 78701
                    Telephone: (512) 469-6100
                    Facsimile: (512) 469-6180
                    rex.vanm@tklaw.com
                    benjamin.hallmark@tklaw.com